Citation Nr: 1455833	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-25 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin condition.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tuberculosis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbosacral spine disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to a rating higher than 30 percent for tinea pedis of both feet.  

7.  Entitlement to a rating higher than 10 percent for patella tendonitis of the right knee.  

8.  Entitlement to a rating higher than 10 percent for patella tendonitis of the left knee.  

9.  Entitlement to a compensable rating for keratitis sicca of the right eye.  

10.  Entitlement to a compensable rating for keratitis sicca of the left eye.  

11.  Entitlement to a total disability compensation rating due to individual unemployability based on service-connected disability (TDIU).  

12.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  


REPRESENTATION

Veteran represented by:  Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served who served on active duty from August 1963 to August 1965.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Puerto Rico.

The Board notes that the Veteran has raised the issue of service connection for a left arm condition (previously claimed as left hand nerve damage) in an informal brief received by the U.S. Court of Appeals for Veterans Claims in January 2013, and the issue of service connection for a bilateral foot condition on VA Form 21-526b received by the RO in July 2013.  As these claims have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

In a separate decision, the Board has addressed the issues of service connection for a right eye disability (to include keratitis sicca and refractive error) and for a left eye disability (other than keratitis sicca).  The Veteran has appointed a different representative for assistance on those matters. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO in a September 2013 rating decision, the RO denied the Veteran's application to reopen claims of service connection for a skin condition, tuberculosis, a lumbosacral spine disability, and PTSD.  The RO also denied his claim of service connection for bilateral hearing loss, and his claims of higher ratings for tinea pedis of both feet, patella tendonitis of the right and left knees, and keratitis sicca of the right and left eyes.  Further, the RO denied a claim for a TDIU rating and for service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  

In December 2013, in a statement submitted by his attorney, the Veteran filed a timely disagreement with all issues arising out of the rating decision of September 2013. 

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issues must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the issues for which he has filed a notice of disagreement in December 2013.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his attorney an SOC on the following claims: 

(a).  Whether new and material evidence has been received to reopen a claim of service connection for a skin condition;  

(b).  Whether new and material evidence has been received to reopen a claim of service connection for tuberculosis;

(c).  Whether new and material evidence has been received to reopen a claim of service connection for a lumbosacral spine disability;

(d).  Whether new and material evidence has been received to reopen a claim of service connection for PTSD; 

(e).  Service connection for bilateral hearing loss;

(f).  A rating higher than 30 percent for tinea pedis of both feet;

(g).  A rating higher than 10 percent for patella tendonitis of the right knee; 

(h).  A rating higher than 10 percent for patella tendonitis of the left knee;

(i).  A compensable rating for keratitis sicca of the right eye;

(j).  A compensable rating for keratitis sicca of the left eye;  

(k).  A total disability compensation rating due to individual unemployability based on service-connected disability; and 

(l).  Service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  

In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

